                                                                                         Exhibit
10(k)(13)

 
AMENDMENT NO. 12
TO
ALLTEL CORPORATION PROFIT-SHARING PLAN
(January 1, 2002 Restatement)
 
WHEREAS, Alltel Corporation (the "Company") maintains the Alltel Corporation
Profit-Sharing Plan, as amended and restated effective January 1, 2002, and as
subsequently amended (the "Plan"); and
 
WHEREAS, the Company desires further to amend the Plan;
 
NOW, THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan in the
respects hereinafter set forth:
 
Effective as of June 22, 2006, a new Section 16.07 is added to the Plan to
provide as follows:
 
16.07 Vesting upon Change of Control
 
(a) A Participant shall have a fully vested and nonforfeitable interest in his
Separate Account upon a Change of Control as defined in Section 16.07(b).
 
(b) "Change of Control" means:
 
(1)   Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(a "Person") becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the "Outstanding Company
Common Stock") or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
for purposes of this Section 16.07(b), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with Sections 16.07(b)(3)(A), (b)(3)(B) and (b)(3)(C);
 
(2)   Any time at which individuals who, as of the date hereof, constitute the
Board of Directors (the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board of Directors; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
 
(3)   Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a "Business Combination"), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board of Directors providing for
such Business Combination; or
 
(4)   Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 12 to the Alltel Corporation Profit-Sharing Plan (January 1, 2002
Restatement) to be executed on this 27 day of November, 2006.
 
ALLTEL CORPORATION
 
By:   /s/ Scott T. Ford                                       
Title: President and Chief Executive Officer






 